PER CURIAM.
The order of dismissal for failure to comply with the court’s case management order is reversed and the case is remanded for further proceedings. See Tooma v. Moore, 743 So.2d 1189, 1189 (Fla. 1st DCA 1999)(“As this court has previously and succinctly held, it is an abuse of discretion to dismiss a petition for failing to comply with the requirements of section 57.085 without first affording to the party an opportunity to correct the deficiencies.”); see also Bandy v. Sheffield, 751 So.2d 164, 164 (Fla. 1st DCA 2000); Masiello v. Moore, 739 So.2d 1196, 1196 (Fla. 1st DCA 1999); Marquart v. Fla. Parole Comm’n, 701 So.2d 674, 675 (Fla. 1st DCA 1997).
ALLEN, C.J., BOOTH and BENTON, JJ., Concur.